DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 30 November 2021.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0063968 A1 (“SHIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 13, SHIM discloses a method of operating a memory device, comprising: 
raising a threshold voltage of memory cells (e.g., S620 in Fig. 6) by applying a first program voltage (e.g., Vpgm for S620) to a selected word line (e.g., Sel WL for S620); 
performing a verify operation (e.g., S630, S640 in Fig. 6) for determining whether the threshold voltage of the memory cells is equal to or greater than a target voltage (e.g., with reference to paragraph [0065] “In step S640, it is detected through the program verifying operation whether the number of memory cells where the threshold voltage does not increase to the target level”, and Vvfy in Fig. 1 associated with PV1, PV2, PV3 in Fig. 4); 
storing a count value by counting a number of times the verify operation is performed (e.g., a count value associated with “program operation … performed” for S655 in Fig. 6, which includes S630, stored and compared with “allowable number of times” for each S655 loop); 
comparing the count value with a reference value (e.g., with “allowable number of times” for S655 in Fig. 6) when the verify operation fails (e.g., the NO result from S640); 
setting a step voltage (e.g., Vstep1 for S653 in Fig. 6, or Vstep2 for S657) depending on a result of comparing the count value with the reference value (e.g., depending on the result of S655); and 
generating a second program voltage (e.g., S653, S657 in Fig. 6), which is the step voltage higher than the first program voltage (e.g., the stepped up Vpgm for S653, S657), and programming the memory cells using the second program voltage (e.g., a subsequent S620 in Fig. 6, using the stepped up Vpgm from S653, S657).

Regarding independent claim 1, SHIM discloses a memory device, comprising: 
an operation code generator configured to generate a program code (e.g., a set of signal(s) for the operation of S620 in Fig. 6) and a verify code (e.g., for the operation of S630, S640 in Fig. 6) in response to a program control code (e.g., for the operation of S653, S657 in Fig. 6) and to output an operation code using the program code and the verify code (e.g., for operating the steps of Fig. 6); 
a verify counter configured to store a count value acquired by counting a number of times a verify operation is performed depending on the verify code (e.g., a count value associated with “program operation … performed” for S655 in Fig. 6, which includes S630, stored and compared with “allowable number of times” for each S655 loop); 
a verify determiner configured to compare the count value with a reference value (e.g., with “allowable number of times” for S655 in Fig. 6) depending on a result of the verify operation (e.g., the result of S640 in Fig. 6) and to generate the program control code such that a (e.g., Vstep1 for S653 in Fig. 6, or Vstep2 for S657) is changed depending on a comparison result (e.g., depending on the result of S655); and 
a voltage generator configured to generate the program voltage (e.g., Vpgm for S653, S657 in Fig. 6) and a verify voltage (e.g., for S630 in Fig. 6, with reference to Vvfy in Fig. 1 associated with PV1, PV2, PV3 in Fig. 4) depending on the operation code (for operating the steps of Fig. 6).

Regarding claim 2, SHIM discloses the memory device according to claim 1, wherein the operation code generator comprises: 
a program operation controller configured to generate the program code (for the operation of S620 in Fig. 6) in response to the program control code (for the operation of S653, S657 in Fig. 6); and 
a verify operation controller configured to generate the verify code (for the operation of S630 in Fig. 6) in response to the program control code (for the operation of S653, S657 in Fig. 6).

Regarding claim 3, SHIM discloses the memory device according to claim 2, wherein: 
the program code includes information about a level of the program voltage changed depending on the program control code (e.g., the changed Vpgm level for S620, in response to S657, S653 in Fig. 6 in a loop including S620), a level of the step voltage (Vstep1, Vstep2), and a time at which the program voltage is output from the voltage generator (e.g., a time associated with S620), and 
(e.g., the changes Vvfy level for S630, associated with PV1, PV2, PV3 in Fig. 4, in response to S657, S653 in Fig. 6 in a loop including S630) and a time at which the verify voltage is output from the voltage generator (e.g., a time associated with S630).

Regarding claim 4, SHIM discloses the memory device according to claim 1, wherein the verify counter comprises: 
a counter configured to accumulate the count value (associated with “program operation … performed” for S655 in Fig. 6, which includes S630, stored and compared with “allowable number of times” for each S655 loop) depending on the verify code (for the operation of S630, S640 in Fig. 6) and to store the count value (for each S655 loop in Fig. 6); and 
a counter controller configured to control the counter in response to an output signal output from the verify determiner (e.g., an output associated with S640 in Fig. 6).

Regarding claim 5, SHIM discloses the memory device according to claim 4, wherein the counter controller outputs one of a first count code for outputting the count value stored in the counter (e.g., for the operation of S655 in Fig. 6, for the NO result from S640) and a second count code for resetting the counter in response to the output signal (e.g., for subsequent program and verify operations of Fig. 6 for another selected WL, in response to the YES result from S640).

Regarding claim 6, SHIM discloses the memory device according to claim 1, wherein the verify determiner comprises: 
a first determiner (e.g., associated with S640 in Fig. 6) configured to output one of a first program-processing code for performing a next program loop (e.g., associated with the NO result from S640 in Fig. 6, for a next program loop through S650) and a second program-processing code for performing a program termination depending on the result of the verify operation (e.g., associated with the YES result from S640), and to output an output signal for outputting the count value (for the operation of S655); and 
a second determiner configured to compare the count value with the reference value (e.g., the comparison associated with S655 in Fig. 6) and output a verify-processing code depending on the comparison result (e.g., for determining Vstep1, Vstep2 for S653, S657 depending on the result from S655).

Regarding claim 7, SHIM discloses the memory device according to claim 6, wherein the first determiner outputs the second program-processing code as a code for the program termination when the result of the verify operation is a pass (e.g., associated with the YES result from S640 in Fig. 6), and outputs the first program-processing code as a code for performing the next program loop when the result of verify operation is a fail (e.g., associated with the NO result from S640 in Fig. 6).

Regarding claim 8, SHIM discloses the memory device according to claim 6, wherein the second determiner stores the reference value (associated with “allowable number of times” for S655 in Fig. 6, for each S655 loop), compares the count value with the reference value when the count value is input (comparing with “allowable number of times” for S655 in Fig. 6), and outputs the verify-processing code depending on the comparison result (for determining Vstep1, Vstep2 for S653, S657 depending on the result from S655).

Regarding claim 9, SHIM discloses the memory device according to claim 6, wherein the verify determiner generates the program control code using the verify-processing code (for determining Vstep1, Vstep2 for S653, S657) and one of the first program-processing code and the second program-processing code (associated with the result(s) from S640 in Fig. 6).

Regarding claim 12, SHIM discloses the memory device according to claim 1, wherein the voltage generator generates a first program voltage to be used in a first program loop (e.g., Vpgm for S620 in a program loop in Fig. 6), generates a second program voltage to be used in a second program loop (e.g., Vpgm for S620 in a subsequent program loop in Fig. 6), and generates a voltage that is the step voltage higher than the first program voltage (e.g., the stepped up Vpgm for S653, S657) as the second program voltage (for S620 in the subsequent program loop in Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0063968 A1 (“SHIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 10, SHIM discloses the memory device according to claim 6, wherein the reference value is an average number of times a verify operation of normal memory cells passes (associated with “allowable” number of times for S655 in Fig. 6, around which the memory cells are expected to pass S630, S640 in Fig. 6), and the reference value is stored in the second determiner (associated with S655 for each S655 loop).
SHIM does not disclose a test operation of the memory device (through which the reference value is stored).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to perform a test operation of the memory device of SHIM to obtain and store suitable values for various operational parameters (including the “allowable number of times” in S655 in Fig. 6), since performing such test operation (before a normal/ field use) for a memory device was common and well known in the art, in order to compensate for variations in manufacturing and (e.g., PVT variations) associated with the memory device.

Regarding claim 17, SHIM discloses the method according to claim 13, but does not disclose stopping following steps and processing a memory block including the memory cells as a bad block when the count value is greater than the reference value.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include, in the programming loops of Fig. 6 of SHIM (including when the count value is greater than the reference value), a further determination of whether the number of program loops has reached a maximum number without passing the program verify operation, in order to detect a defective block with faulty memory cells that cannot be programmed/ erased to desired states, and process it as a bad block by storing its address in a list/table of defective blocks to prevent it from being accessed further, since maintaining such list/table of defective blocks was common and well known in the art for a block-erasable NAND flash memory device (such as that of SHIM).  Such determination would prevent indefinite programming loops and/or indefinite programming voltage increase that results in inefficient or inoperable memory device.

Regarding claim 18, SHIM, as modified above, discloses the method according to claim 17, wherein the memory block processed as the bad block is prevented from being accessed (see the rejection of claim 17 above).

Regarding claim 19, SHIM, as modified above (with reference to the rejection of claim 17 above) discloses the method according to claim 13, further comprising: 
storing an address of a memory block including the memory cells when the count value is greater than the reference value (and when the memory block is subsequently determined to be a bad block and its address stored in a list/table of defective blocks, with reference to the rejection of claim 17 above), but does not disclose that the storing is performed after comparing the count value with the reference value and before setting the step voltage.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to perform such bad block determination and its address storing after comparing the count value with the reference value and before setting the step voltage (in Fig. 6 of SHIM), in order to efficiently and optimally determine a bad block without having to perform further steps in Fig. 6 of SHIM that are not needed for a bad block.

Regarding claim 20, SHIM discloses the method according to claim 19, wherein a number of times the memory block, the address of which is stored, is accessed decreases in a next program operation (since, as a bad block, the memory block is prevented from accessing; given a broadest interpretation in the absence of further distinguishing details in the claim).


Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See particularly the previous Office action, dated 15 September 2021, pages 13-14. 


Response to Arguments
Applicant’s arguments in Remarks, filed 30 November 2021, have been considered.
Regarding the previous drawing objection, in view of the applicant’s amendments to the drawings in Figs. 9 and 12 and to paragraph [00104] of the specification and the applicant’s explanations in Remarks (on page 11 through the top of page 13), the previous drawing objection has been withdrawn.
Regarding the pending 35 USC 102 rejection of claims 1 and 13, the applicant references Fig. 6 and paragraph [0067] of the Shim reference and specifically argues (on page 16 of Remarks) that:
according to the presently claimed invention, the step voltage is changed based on the comparison between the count value CV and the reference value whereas, in Shim, the step voltage is changed based on the comparison between the program voltage Vpgm and the reference voltage Vtg. Thus, criteria of changing the step voltage are different between the presently claimed invention and Shim (emphases by the applicant).

In response, Fig. 6 of Shim shows that the step voltage is changed (between Vstep2 in S657 and Vstep1 in S653, wherein Vstep2 > Vstep1) based on S655 which implies a comparison between a count value and a reference value, i.e., a count value associated with a number of times a program operation of S620 with its corresponding verify operation of S630 and S640 has 
The applicant further argues (on page 16 of Remarks) that:
the count value is the number of times the verify operation is performed in a program loop, a set or a program operation. Thus, the count value in the present application is different from the number of times the second program loop steps have been performed in Shim. The second program loop step means a program loop using the second step voltage Vstep2 higher than the Vstep1 (emphases by the applicant).

In response, as indicated above, the count value implied in S655 in Fig. 6 of Shim also corresponds to a number of times a verify operation of S630 and S640 is performed in the program-verify process of Fig. 6.
It is noted that the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (MPEP 2111 and 2111.01).  
No further distinguishing details are clearly recited in claims 1 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824